PER CURIAM.
On the authority of Helvering v. Independent Life Ins. Co., 292 U.S. 371, 54 S.Ct. 758, 78 L.Ed. 1311, we are of opinion that the decision of the Board of Tax Appeals in this case should be reversed'. We are also of opinion that, as it is admitted by both sides and found by the Board that the book value of the home office building should have been $2,940,018.47 instead of $3,069,498.47, the deficiency properly assessable against the taxpayer for the year 1927 was $802.22. The decision appealed from will be modified accordingly.
Reversed.